HARRIS, J.
Because the trial judge did not adequately explain the basis for the marital distribution, we are required to remand for clarification. It appears, for example, that the court gave the husband credit twice for his student loan, once against the current value of his medical practice and again against the sale of his JCCR shares. The court also failed to explain why bonuses distributed after separation but for services earned during the marriage were not treated as marital assets. The wife contends also that the court did not transfer to her, although agreed to by the husband, the Marsh Landing Country Club membership. Whether the court intended to keep the membership as an incident of the ownership of the home in the Country Club subdivision is not clear. It is necessary, therefore, that we remand to the trial court to list and evaluate the marital assets so that it can be determined whether the distribution is reasonable under the circumstances. As a part of this reevaluation, the court should reconsider its award of alimony and attorney’s fees in light of any new distribution.
REVERSED and REMANDED for reconsideration.
LAMBERT, B., Associate Judge, concurs.
SHARP, W., J., concurs and concurs specially, with opinion.